Name: 2001/602/EC: Commission Decision of 26 July 2001 on accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain iron or steel ropes and cables originating in the Czech Republic, the Republic of Korea, Malaysia, Russia, Thailand and Turkey and terminating the proceeding in respect of imports originating in the Republic of Korea and Malaysia (notified under document number C(2001) 2351)
 Type: Decision
 Subject Matter: competition;  iron, steel and other metal industries;  trade;  Europe;  Asia and Oceania;  technology and technical regulations
 Date Published: 2001-08-04

 Avis juridique important|32001D06022001/602/EC: Commission Decision of 26 July 2001 on accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain iron or steel ropes and cables originating in the Czech Republic, the Republic of Korea, Malaysia, Russia, Thailand and Turkey and terminating the proceeding in respect of imports originating in the Republic of Korea and Malaysia (notified under document number C(2001) 2351) Official Journal L 211 , 04/08/2001 P. 0047 - 0048Commission Decisionof 26 July 2001on accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain iron or steel ropes and cables originating in the Czech Republic, the Republic of Korea, Malaysia, Russia, Thailand and Turkey and terminating the proceeding in respect of imports originating in the Republic of Korea and Malaysia(notified under document number C(2001) 2351)(2001/602/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Articles 8 and 9 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EC) No 230/2001(3), the Commission imposed a provisional anti-dumping duty on imports of certain iron or steel ropes and cables (SWR) originating in the Czech Republic, Russia, Thailand and Turkey and accepted undertakings offered by certain exporting producers in the Czech Republic and Turkey.(2) No provisional measures were imposed on imports from the Republic of Korea (Korea) and Malaysia since the dumping margins found in the case of these two countries were below the 2 % threshold set in Article 9(3) of Regulation (EC) No 384/96 ("basic Regulation").(3) Following the imposition of provisional anti-dumping measures, the Commission continued the investigation of dumping, injury and Community interest. The definitive findings and conclusions of the investigation are set out in Council Regulation (EC) No 1601/2001(4) imposing a definitive anti-dumping duty and definitively collecting the provisional anti-dumping duty imposed on imports of certain iron or steel ropes and cables originating in the Czech Republic, Russia, Thailand and Turkey.(4) The investigation confirmed the provisional findings of injurious dumping relating to imports originating in the Czech Republic, Russia, Thailand and Turkey. It was also confirmed that the dumping margins for imports originating in Korea and Malaysia were de minimus.B. UNDERTAKINGS(5) Subsequent to the imposition of provisional anti-dumping measures, the cooperating exporting producers in Russia and in Thailand offered undertakings in accordance with Article 8(1) of the basic Regulation.(6) According to these undertakings, the exporting producers in question have offered to sell the product concerned at or above price levels which eliminate the injurious effects of dumping.(7) The Commission considers that the undertakings offered by the exporting producers concerned can be accepted since they eliminate the injurious effect of dumping. Moreover, the companies will also provide the Commission with regular and detailed information concerning their exports to the Community, meaning that the undertakings can be monitored effectively by the Commission. Furthermore, the nature of the product, the structure of the companies and their sales patterns are such that the risk of them circumventing the agreed undertakings is limited.(8) To further enable the Commission to effectively monitor the compliance of the companies with the undertaking, when the request for release for free circulation pursuant to the undertakings is presented to the relevant customs authority, exemption from the duty shall be conditional on the presentation of a commercial invoice issued by the exporting producer from whom the undertaking is accepted and containing at least the elements listed in the Annex to Council Regulation (EC) No 1601/2001. This level of information is also necessary to enable customs authorities to ascertain with sufficient precision that shipments correspond to the commercial documents. Where no such invoice is presented or when it does not correspond to the product presented to customs, the appropriate rate of anti-dumping duty will instead be payable.(9) In the event of a suspected breach, breach or withdrawal of the undertakings, an anti-dumping duty may be imposed pursuant to Article 8(9) and (10) of the basic Regulation.(10) The Advisory Committee was consulted and no objections were raised as to the acceptance of the undertakings offered.C. TERMINATION OF THE PROCEEDING(11) In view of the results of the investigation concerning Korea and Malaysia, and considering that the dumping margins found were de minimis, the proceeding should be terminated without the imposition of anti-dumping measures in respect of imports of the product concerned originating in Korea and Malaysia,HAS ADOPTED THIS DECISION:Article 1The undertakings offered by the companies mentioned below, in the framework of the anti-dumping proceeding concerning imports of certain iron or steel ropes and cables originating in the Czech Republic, the Republic of Korea, Malaysia, Russia, Thailand and Turkey are hereby accepted.>TABLE>Article 2The proceeding concerning imports of certain iron or steel ropes and cables originating in the Republic of Korea and Malaysia is hereby terminated.Article 3This Decision shall enter into force on the day following its publication in the Official Journal of the European Communities.Done at Brussels, 26 July 2001.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 34, 3.2.2001, p. 4.(4) See page 1 of this Official Journal.